THIRD DIVISION
                               BARNES, P. J.,
                           BOGGS and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                    March 27, 2015


In the Court of Appeals of Georgia
 A14A2082. LOGAN-GOODLAW v. THE STATE.

      BARNES, Presiding Judge.

      Following a jury trial, Sewlyn Logan-Goodlaw was convicted of armed robbery

and sentenced to 20 years, with 15 to be served in confinement. Following the grant

of an out-of-time appeal, he now appeals from the denial of his motion for new trial.

On appeal, Logan-Goodlaw contends that the evidence was insufficient to sustain his

conviction and that the trial court erred in admitting evidence of an independent

crime. Following our review, we affirm.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the jury’s verdict, and the appellant is no longer entitled to the

presumption of innocence. Newsome v. State, 324 Ga. App. 665, 665 (751 SE2d 474)

(2013). We neither weigh the evidence nor assess the credibility of the witnesses, but

determine only whether the evidence authorized the jury to find the appellant guilty
of the crimes charged beyond a reasonable doubt. Byrd v. State, 325 Ga. App. 24, 24

(752 SE2d 84) (2013).

      So viewed, the evidence demonstrates that through his contact with a friend,

the victim arranged to purchase a Monte Carlo from Logan-Goodlaw for $4000. The

men arranged to meet, and the victim drove to Lawrenceville, checked into a hotel,

and waited for Logan-Goodlaw to contact him. The men talked multiple times during

the day, and finally arranged to meet at midnight at the home of the victim’s friend

who had initially told him about the car. The victim took a taxi to the home where

Logan-Goodlaw and the victim’s friend were waiting. Logan-Goodlaw showed the

victim several documents, including proof of insurance and the car’s title, but the

victim told Logan-Goodlaw that he would not show him the money until he “crunk

the car up.” The car was not at that location, so the victim got into Logan-Goodlaw’s

SUV, purportedly to meet Logan-Goodlaw’s aunt, who had the car. The victim

testified that when they got into the SUV, he noticed two cars “zoom[] . . . past us,”

and that as they drove through the neighborhood, Logan-Goodlaw was on his cell

phone “talking to his people, like where are you? Where’s the car? I don’t see you.

On my way.” Logan-Goodlaw pulled into a driveway, and told whomever was on the

phone that “we’re right here, I should see you when you when you coming around.”

                                          2
As the men sat there, Logan-Goodlaw unlocked the car doors and when he did, “eight

or nine” masked people dressed in black with handguns and shotguns grabbed the

victim, pulled him out the car, beat him, and then robbed him of the $4000 cash he

had with him to purchase the car, another $300 in cash he had with him, his cell

phone, and his flip-flops. As one man held a gun to the victim’s head, Logan-

Goodlaw told him not to shoot the victim. The victim recognized the voice of one of

the masked men as someone he knew who lived in that Lawrenceville neighborhood.

After the robbery, the men got into Logan-Goodlaw’s SUV and another car and sped

away. The victim went to his mother’s house, which was in the same neighborhood,

but when no one answered the door, walked about a mile to the hotel where he was

staying. He reported the robbery to police the next morning. Logan-Goodlaw was

questioned by police, and initially denied knowing anything about the armed robbery,

but later admitted that he was present during the robbery but denied participating in

robbing the victim.

      1. Although Logan-Goodlaw contends that the evidence established only that

he was present at the scene of the armed robbery, and thus was insufficient to sustain

his conviction, when determining whether the totality of the evidence was sufficient

to support a conviction,

                                          3
      the relevant question is whether, after viewing the evidence in the light
      most favorable to the prosecution, any rational trier of fact could have
      found the essential elements of the crime beyond a reasonable doubt.
      This familiar standard gives full play to the responsibility of the trier of
      fact fairly to resolve conflicts in the testimony, to weigh the evidence,
      and to draw reasonable inferences from basic facts to ultimate facts.
      Once a defendant has been found guilty of the crimes charged, the
      factfinder’s role as weigher of the evidence is preserved through a legal
      conclusion that upon judicial review all the evidence is to be considered
      in the light most favorable to the prosecution.


(Citation and punctuation omitted; emphasis in original.) Armstrong v. State, 325 Ga.

App. 33, 35-36 (1) (752 SE2d 120) (2013). The testimony of a single witness is

generally sufficient to establish a fact.” OCGA § 24-14-8.1 Armed robbery occurs

“when, with intent to commit theft, [a person] takes property of another from the

person or the immediate presence of another by use of an offensive weapon, or any

replica, article, or device having the appearance of such weapon.” OCGA § 16-8-41

(a). See Frazier v. State, 305 Ga. App. 274, 275 (1) (699 SE2d 747) (2010) (finding

that “the victim’s testimony alone [was] sufficient to authorize the jury’s verdict of

guilty beyond a reasonable doubt”). Notwithstanding Logan-Goodlaw’s contention


      1
       Because this case was tried after January 1, 2013, Georgia’s new Evidence
Code applies here. See Ga. L. 2011, p. 99, § 101.

                                           4
otherwise, it was for the jury in this case to gauge the credibility of the testimony and

evidence regarding his intent. Powell v. State, 291 Ga. 743, 745 (1) (733 SE2d 294)

(2012). “[A]rguments that go to the weight and credibility that the jury wished to

assign to the State’s otherwise sufficient evidence present no basis for reversal.”

(Citation, punctuation, and footnote omitted.) Crawford v. State, 301 Ga App. 633,

636 (1) (688 SE2d 409) (2009). We find the evidence set forth above sufficient to

find Logan-Goodlaw guilty of armed robbery.

      2. Logan-Goodlaw also contends that the trial court erred in admitting a prior

armed robbery under OCGA § 24-4-404 (b). He asserts that the evidence did not

satisfy two prongs of the three-prong test employed by United States v. Edouard, 485

F3d 1324, 1345 (II) (C) (1) (11th Cir. 2007) and utilized by our Court for the

admission of similar transaction evidence. We do not agree.

      We review a trial court’s decision to admit similar-transaction evidence for a

“clear abuse of discretion.”(Punctuation and footnote omitted.) Jones v. State, 326

Ga. App. 658, 661 (757 SE2d 261) (2014). Utilizing that standard, the evidence

demonstrates that at the pre-trial hearing on the State’s motion to admit a 2008 armed

robbery conviction, the State proffered evidence that Logan-Goodlaw and an

accomplice had approached the two victims as they were leaving their residence and

                                           5
getting into a car, and at gunpoint ordered the victims to strip. The female victim,

who had an infant in the car, refused, the male victim ran, and Logan-Goodlaw and

his accomplice chased the male. While both men chased the male victim, the female

victim ran back into the residence, and the male victim later showed up at the

residence in just his underwear. Both victims were robbed of money, cellphones and

keys. Logan-Goodlaw pled guilty to the armed robbery.

      Employing the Eleventh Circuit Court of Appeals’ three-prong test our Courts

have adopted to determine admissibility under OCGA § 24-4-404 (b) of the new

Georgia Evidence Code, the trial court admitted the prior conviction as relevant to

show intent and knowledge, which are permissible purposes under OCGA § 24-4-404

(b). The trial court also found that the evidence was sufficient to demonstrate that

Logan-Goodlaw committed the similar transaction, and that the probative value in

admitting the evidence was not substantially outweighed by any prejudice to Logan-

Goodlaw, the second and third prongs of the admissibility test. On appeal, Logan-

Goodlaw contends that the trial court erred in finding the evidence was relevant to

demonstrate intent and knowledge and in finding that the probative value in admitting

the similar transaction substantially outweighed any prejudice to him.

      OCGA § 24-4-404 (b) provides that:

                                         6
      Evidence of other crimes, wrongs, or acts shall not be admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, including,
      but not limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident.


Further, under OCGA § 24-4-403, even “[r]elevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury or by considerations of undue delay,

waste of time, or needless presentation of cumulative evidence.” Our Court, “like the

Eleventh Circuit—employs a three-part test for evidence of other crimes or acts to be

admissible” pursuant to OCGA § 24-4-403 and 404. (Punctuation and footnote

omitted.) Curry v. State, ___ Ga. App. ___ (1) (Case No. A14A2111, decided

February 5, 2015).

      [F]or evidence of other crimes or acts to be admissible pursuant to
      [OCGA § 24-4-404 (b)]: (1) it must be relevant to an issue other than
      defendant’s character; (2) there must be sufficient proof to enable a jury
      to find by a preponderance of the evidence that the defendant committed
      the acts in question; and (3) the probative value of the evidence cannot
      be substantially outweighed by undue prejudice.




                                           7
Jones v. State, 326 Ga. App. 658, 66 (1) (757 SE2d 261) (2014), citing Edouard, 485

F3d at 1344 (II) (C) (1).

      Regarding the first prong, although Logan-Goodlaw argues that the trial court

erred in finding that the 2008 armed robbery was admissible to prove his intent, “a

defendant who enters a not-guilty plea makes intent a material issue which imposes

a substantial burden on the government to prove intent, which it may prove by . . .

404 (b) evidence absent affirmative steps by the defendant to remove intent as an

issue.”(Punctuation and footnote omitted.) Curry____Ga. App. at ____ (1). Here,

Logan-Goodlaw’s defense theory, that he was present during the underlying armed

robbery, but had not participated in robbing the victim “squarely challenges the

element of intent. And under these circumstances, the trial court did not err in finding

that the first prong of the similar-transaction test was satisfied because the evidence

at issue was admissible for a purpose other than [Logan-Goodlaws’s] character.” Id.2

      Logan-Goodlaw concedes that the second prong of the similar-transaction test

was satisfied, in that there was sufficient proof to enable a jury to find by a

preponderance of the evidence that he committed the 2008 armed robbery.

      2
       Because the similar-transaction evidence was admissible for the permissible
purpose of showing intent, we need not address the trial court’s findings that it was
also admissible to show knowledge. Curry, ___Ga. App. at____ (1), n. 11.

                                           8
      As to balancing the probative value and undue prejudice of the admission of

the similar transaction in the third prong of the test, “[t]his determination lies within

the discretion of the [trial] court and calls for a common sense assessment of all the

circumstances surrounding the extrinsic offense, including prosecutorial need, overall

similarity between the extrinsic act and the charged offense, as well as temporal

remoteness.” (Citation and punctuation omitted.) Bradshaw v. State, ___Ga.___ (3)

(Case No. S14A1365, decided March 2, 2015). Here, the trial court found that the

2008 armed robbery was factually similar to the current armed robbery and, although

the current crime had occurred two years before the similar transaction, it was only

six months after Logan-Goodlaw was released from incarceration. The trial court

further determined that the probative value outweighed any undue prejudice because

intent was contested, in that Logan-Goodlaw had admitted to being present but denied

participating in the armed robbery. Given these circumstances, we cannot say that the

trial court abused its discretion in balancing these factors and finding that the

probative value of the similar transaction evidence was as not substantially

outweighed by its prejudicial effect. Id.

      Judgment affirmed. Branch, J., concurs. Boggs, J. concurs in the judgment.



                                            9